Case 1:18-md-02865-LAK Document 432-1 Filed 07/29/20 Page 1 of 22




                 Exhibit 1
       Case
        Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                               Document432-1
                                        106 Filed
                                             Filed07/29/20
                                                   07/29/20 Page
                                                             Page1 2ofof2122




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SKATTEFORVALTNINGEN,

                               Plaintiff,                     MASTER DOCKET

                        vs.                                   18-md-02865-LAK

JOHN VAN MERKENSTEIJN, et al.,                                ANSWER TO AMENDED
                                                              COMPLAINT

                               Defendants.                    JURY TRIAL DEMANDED


This document relates to:
Case No. 1:19-CV-10713-LAK



        Defendants, John van Merkensteijn (“van Merkensteijn”) and Bernina Pension Plan Trust

(“Bernina” and together with van Merkensteijn, “Defendants”), by and through their undersigned

attorneys, hereby answer and assert affirmative defenses and other defenses as follows to the

Amended Complaint (ECF No. 58, April 27, 2020) of Skatteforvaltningen (“SKAT”). Except as

hereinafter expressly admitted, qualified, or otherwise answered, Defendants deny each and

every allegation and assertion set forth in the Amended Complaint. The paragraphs that follow

align with the numbered paragraphs in the Amended Complaint.

        1.       Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 1.

        2.       Defendants deny the allegations in Paragraph 2, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.
       Case
        Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                               Document432-1
                                        106 Filed
                                             Filed07/29/20
                                                   07/29/20 Page
                                                             Page2 3ofof2122




       3.      Defendants deny the allegations in Paragraph 3, except refer to the double

taxation treaties between Denmark and other countries for a complete and accurate account of

their contents, and deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations concerning other parties.

       4.      Defendants deny submitting any fraudulent applications to SKAT and otherwise

deny the allegations in Paragraph 4, except deny knowledge or information sufficient to form a

belief about the truth or falsity of the allegations concerning other parties.

       5.      Defendants deny participating in any fraudulent scheme and otherwise deny the

allegations in Paragraph 5, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       6.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 6.

       7.      Defendants deny making any false claims and deny the allegations in the first

sentence of Paragraph 7, but otherwise deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations in Paragraph 7.

       8.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 8.

       9.      Defendants deny any knowledge of or participation in a fraud and deny the

allegations in Paragraph 9, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       10.     Defendants deny the allegations in Paragraph 10.




                                                      2
       Case
        Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                               Document432-1
                                        106 Filed
                                             Filed07/29/20
                                                   07/29/20 Page
                                                             Page3 4ofof2122




       11.      Defendants deny any knowledge of or participation in a fraud and deny the

allegations in Paragraph 11, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       12.      Defendants deny any knowledge of or participation in a fraud and otherwise deny

knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

Paragraph 12.

       13.      Defendants deny the allegations in Paragraph 13.

       14.      Paragraph 14 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 14.

       15.      Paragraph 15 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 15.

       16.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 16.

       17.      Defendants admit the allegations in the first sentence of Paragraph 17.

Defendants deny any knowledge of or participation in a fraud and deny submitting any

fraudulent refund claims to SKAT. The remainder of Paragraph 17 states legal conclusions to

which no response is required. To the extent a response is required, Defendants deny the

allegations in Paragraph 17.

       18.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 18.

       19.      Paragraph 19 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 19.




                                                  3
       Case
        Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                               Document432-1
                                        106 Filed
                                             Filed07/29/20
                                                   07/29/20 Page
                                                             Page4 5ofof2122




       20.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 20.

       21.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 21.

       22.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 22.

       23.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 23.

       24.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 24.

       25.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 25.

       26.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 26.

       27.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 27.

       28.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 28.

       29.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 29.

       30.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 30.




                                                  4
       Case
        Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                               Document432-1
                                        106 Filed
                                             Filed07/29/20
                                                   07/29/20 Page
                                                             Page5 6ofof2122




       31.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 31.

       32.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 32.

       33.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 33.

       34.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 34.

       35.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 35.

       36.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 36.

       37.     Paragraph 37 states legal conclusions to which no response is required. To the

extent a response is required, Defendants refer to the Danish Withholding Tax Act for a complete

and accurate account of its contents.

       38.     Paragraph 38 states legal conclusions to which no response is required. To the

extent a response is required, Defendants refer to the double taxation treaties between Denmark

and other countries for a complete and accurate account of their contents.

       39.     Paragraph 39 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 39, except refer to

the Convention and Protocol between the United States and Denmark for the Avoidance of

Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income for a

complete and accurate account of its contents.



                                                  5
       Case
        Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                               Document432-1
                                        106 Filed
                                             Filed07/29/20
                                                   07/29/20 Page
                                                             Page6 7ofof2122




       40.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 40.

       41.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 41.

       42.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 42.

       43.     Defendants deny that they submitted any fraudulent claims and deny the

allegations in Paragraph 43, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       44.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations of Paragraph 44.

       45.     Defendants deny knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 45, except refer to the documents referenced in

Paragraph 45 for a complete and accurate account of their contents.

       46.     Defendants deny submitting any false claims and deny the allegations in

Paragraph 46, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

       47.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 47.

       48.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 48.

       49.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 49.



                                                  6
       Case
        Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                               Document432-1
                                        106 Filed
                                             Filed07/29/20
                                                   07/29/20 Page
                                                             Page7 8ofof2122




       50.     Defendants deny any knowledge of or participation in a fraud and deny the

allegations in Paragraph 50, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       51.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 51.

       52.     Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 52, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

       53.     Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 53, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

       54.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 54.

       55.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 55.

       56.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 56.

       57.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 57.

       58.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 58.

       59.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 59.



                                                  7
       Case
        Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                               Document432-1
                                        106 Filed
                                             Filed07/29/20
                                                   07/29/20 Page
                                                             Page8 9ofof2122




       60.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 60.

       61.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 61.

       62.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 62.

       63.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 63.

       64.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 64.

       65.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 65.

       66.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 66.

       67.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 67.

       68.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 68.

       69.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 69.

       70.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 70.




                                                  8
      Case
       Case1:18-md-02865-LAK
             1:19-cv-10713-LAK Document
                                Document432-1
                                         106 Filed
                                              Filed07/29/20
                                                    07/29/20 Page
                                                              Page910
                                                                    of of
                                                                       2122




       71.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 71

       72.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 72.

       73.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 73.

       74.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 74.

       75.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 75.

       76.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 76.

       77.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 77.

       78.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 78.

       79.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 79.

       80.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 80.

       81.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 81.




                                                  9
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1011ofof2122




       82.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 82.

       83.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 83.

       84.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 84.

       85.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 85. Defendants further note that Paragraph 85

states legal conclusions to which no response is required.

       86.     Defendants deny any knowledge of or participation in any fraud, and deny the

allegations in Paragraph 86, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       87.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 87.

       88.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 88. Defendants further note that Paragraph 88

states legal conclusions to which no response is required.

       89.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 89. Defendants further note that Paragraph 89

states legal conclusions to which no response is required.

       90.     Defendants deny any knowledge of or participation in a fraud, and deny

submitting false refund claims to SKAT, except deny knowledge or information sufficient to

form a belief about the truth or falsity of the remaining allegations in Paragraph 90.



                                                  10
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1112ofof2122




        91.      Defendants deny any knowledge of or participation in any fraud, deny submitting

fraudulent refund claims to SKAT, and deny the allegations in Paragraph 91, except deny

knowledge or information sufficient to form a belief about the truth or falsity of the allegations

concerning other parties.

        92.      Defendants any knowledge of or participation in any fraud, deny submitting any

fraudulent refund claims, and deny the allegations in Paragraph 92, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        93.      Defendants deny the allegations in Paragraph 93, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        94.      Defendants deny the allegations in Paragraph 94, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        95.      Defendants deny any knowledge of or participation in any fraud and deny the

allegations in Paragraph 95, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

        96.      Defendants deny the allegations in Paragraph 96, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties, and refer to the partnership agreement referenced in Paragraph 96 for a more

complete account of its contents.




                                                  11
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1213ofof2122




        97.      Defendants deny any knowledge of or participation in any fraud and deny the

allegations in Paragraph 97, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

        98.      Defendants deny the allegations in Paragraph 98, except admit that van

Merkensteijn was a director of a financial services firm based at 40 West 57th Street, New York,

NY 10019, and deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

        99.      Defendants deny the allegations in Paragraph 99, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        100.     Defendants deny the allegations in Paragraph 100, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        101.     Defendants deny the allegations in Paragraph 101, except refer to the power of

attorney form referenced in Paragraph 101 for a complete and accurate account of its contents

and deny knowledge or information sufficient to form a belief about the truth or falsity of the

allegations concerning other parties.

        102.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 102.

        103.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 103.

        104.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 104.



                                                  12
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1314ofof2122




       105.    Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 105.

       106.    Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 106.

       107.    Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 107.

       108.    Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 108.

       109.    Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 109.

       110.    Defendants deny submitting any fraudulent refund claims and deny the allegations

in Paragraph 110, except deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations concerning other parties.

       111.    Defendants deny the allegations in Paragraph 111, except refer to the power of

attorney form referenced in Paragraph 111 for a complete and accurate accounts of its contents

and deny knowledge or information sufficient to form a belief about the truth or falsity of the

allegations concerning other parties.

       112.    Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 112.

       113.    Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 113.




                                                  13
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1415ofof2122




        114.     Defendants deny participating in any fraud and deny the allegations in Paragraph

114, except deny knowledge or information sufficient to form a belief about the truth or falsity of

the allegations concerning other parties.

        115.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 115.

        116.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 116.

        117.     Defendants deny the allegations in Paragraph 117, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

                                              COUNT I

        118.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to Paragraphs 1 through 117, above, as if fully set forth herein.

        119.     Paragraph 119 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 119.

        120.     Paragraph 120 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 120.

        121.     Paragraph 121 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 121.

        122.     Paragraph 122 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 122.

                                             COUNT II




                                                  14
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1516ofof2122




       123.    To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to Paragraphs 1 through 122, above, as if fully set forth herein.

       124.    Paragraph 124 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 124.

       125.    Paragraph 125 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 125.

       126.    Paragraph 126 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 126.

       127.    Paragraph 127 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 127.

       128.    Paragraph 128 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 128.

       129.    Paragraph 129 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 129.

                                           COUNT III

       130.    To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to Paragraphs 1 through 129, above, as if fully set forth herein.

       131.    Paragraph 131 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 131.

       132.    Paragraph 132 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 132.

       133.    Paragraph 133 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 133.



                                                15
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1617ofof2122




       134.    Paragraph 134 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 134.

                                           COUNT IV

       135.    To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to Paragraphs 1 through 134, above, as if fully set forth herein.

       136.    Paragraph 136 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 136.

       137.    Paragraph 137 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 137.

       138.    Paragraph 138 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 138.

       139.    Paragraph 139 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 139.

       140.    Paragraph 140 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 140.

                                            COUNT V

       141.    To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to Paragraphs 1 through 140, above, as if fully set forth herein.

       142.    Paragraph 142 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 142.

       143.    Paragraph 143 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 143.




                                                16
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1718ofof2122




       144.    Paragraph 144 legal conclusions to which no response is required. To the extent a

response is required, Defendants deny the allegations in Paragraph 144.

       145.    Paragraph 145 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 145.

                                            COUNT VI

       146.    To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to Paragraphs 1 through 145, above, as if fully set forth herein.

       147.    Paragraph 147 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 147.

       148.    Paragraph 148 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 148.

                                    REQUEST FOR RELIEF

       Defendants state that no response is required to Plaintiff’s request for relief in the

paragraph following Paragraph 148. To the extent a response is required, Defendants deny that

Plaintiff is entitled to the relief sought in the Amended Complaint, or any relief at all.

                                         JURY DEMAND

       Defendants demand a trial by jury on all issues so triable.

                          AFFIRMATIVE AND OTHER DEFENSES

       Without assuming any burden of proof, persuasion or production not otherwise legally

assigned to Defendants as to any element of any claim asserted in the Amended Complaint,

Defendants assert the following affirmative and other defenses:

                                         FIRST DEFENSE

       The Amended Complaint fails to state a claim upon which relief can be granted.



                                                  17
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1819ofof2122




                                      SECOND DEFENSE
        SKAT’s claims are barred by the doctrine of the Revenue Rule, which prohibits one

sovereign from using courts of another sovereign to enforce its revenue laws.

                                       THIRD DEFENSE
        Defendants acted at all times reasonably and with due care; reasonably relied upon the

actions and statements of others; and did not directly or indirectly cause, induce, aid, or abet any

acts constituting the claims asserted by SKAT.

                                      FOURTH DEFENSE
        Defendants did not engage in any unlawful conduct, and Defendants are not liable for any

unlawful acts that may have been committed by others.

                                       FIFTH DEFENSE
        SKAT has failed to mitigate, minimize, or avoid any alleged damages.

                                       SIXTH DEFENSE
        SKAT is barred from relief by the doctrines of unclean hands, estoppel, laches, release,

unjust enrichment, and/or waiver due to SKAT’s own acts and/or omissions with reference to the

subject matter of the Amended Complaint.

                                     SEVENTH DEFENSE
        The alleged damages sought by SKAT are barred, in whole or in part, by the applicable

statute(s) of limitations.

                                      EIGHTH DEFENSE
        The proximate cause of SKAT’s injuries, if any, is the conduct of SKAT or others and not

any act or omission by Defendants.

                                       NINTH DEFENSE
        The claims alleged in the Amended Complaint are barred in whole or in part for failure to

join indispensable or necessary parties.



                                                 18
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page1920ofof2122




                                       TENTH DEFENSE
        The recovery by SKAT, if any, should be barred because the subject matter of this lawsuit

is the subject of another pending legal proceeding.

                                    ELEVENTH DEFENSE
        SKAT’s action is barred because of SKAT’s failure to exhaust administrative and other

legal remedies available to it.

                                     TWELFTH DEFENSE
        Defendants hereby adopt and incorporate by reference any and all other legally valid

defenses to be asserted by any other defendant in this action to the extent they are applicable to

Defendants.

                                   THIRTEENTH DEFENSE
        The claims alleged in the Amended Complaint are barred in whole or in part by res judicata.

                                  FOURTEENTH DEFENSE
        The Amended Complaint fails to plead fraud with the adequate degree of specificity and

particularity.

                                    FIFTEENTH DEFENSE
        If SKAT suffered any loss, damage, or injury, such loss, damage, or injury was caused in

whole or in part by, and arose out of, SKAT’s culpable conduct, including but not limited to,

contributory negligence and assumption of the risk.

                                    SIXTEENTH DEFENSE
        If SKAT suffered any loss, damage, or injury, such alleged loss, damage, or injury was

caused in whole or in part by the negligence, assumption of risk, and/or fault of other culpable

parties and/or third parties to this action, other than Defendants, for whose acts or omissions or

breaches of legal duty Defendants are not liable.




                                                19
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page2021ofof2122




                                  SEVENTEENTH DEFENSE
       The claims alleged in the Amended Complaint are barred in whole or in part by collateral

estoppel.

                                   EIGHTEENTH DEFENSE
       SKAT’s recovery, if any, should be reduced by application of New York’s General

Obligations Law § 15-108.

                                   NINETEENTH DEFENSE
       This Court lacks subject matter jurisdiction to hear this action.

                                    TWENTIETH DEFENSE
       Defendants were entitled to any money received from SKAT.

                                  TWENTY-FIRST DEFENSE

       Plaintiff lacks standing to bring this action.

                                TWENTY-SECOND DEFENSE

       Defendants complied with all applicable rules and regulations, including all applicable U.S.

and Danish securities laws and all applicable SKAT policies and procedures, that were in effect

when submitting reclaims for refunds of dividend-withholding tax.

                                 TWENTY-THIRD DEFENSE

       Defendants hereby reserve and assert all affirmative and other defenses available under

any applicable federal or state law. Defendants presently have insufficient knowledge or

information upon which to form a basis as to whether they may have additional, as yet unstated,

affirmative or other defenses available. Defendants have not knowingly or intentionally waived

any applicable affirmative defenses and reserve the right to assert additional defenses,

counterclaims, cross-claims, and third-party claims at any subsequent stage of this action in the

event that discovery indicates that such additional defenses or claims would be appropriate.



                                                 20
      Case
       Case1:18-md-02865-LAK
            1:19-cv-10713-LAK Document
                              Document432-1
                                       106 Filed
                                            Filed07/29/20
                                                  07/29/20 Page
                                                            Page2122ofof2122




       WHEREFORE, having fully answered all of the allegations of the Amended Complaint to

which any answer is required, and for the reasons set forth above, Defendants pray for relief and

judgment:

A.     Dismissing the Amended Complaint with prejudice;
B.     Denying Plaintiff the relief sought in the Amended Complaint;
C.     Ordering that Plaintiff take nothing and that judgment be entered against Plaintiff;
D.     Awarding Defendants costs and expenses incurred as a result of having to defend this
       action; and
E.     Granting Defendants such other relief as the Court may deem just and proper.
       Dated: New York, New York

       July 29, 2020

                                                            Respectfully submitted,

                                                            KOSTELANETZ & FINK, LLP


                                                       By: s/ Sharon L. McCarthy
                                                           SHARON L. MCCARTHY
                                                           CAROLINE CIRAOLO
                                                           NICHOLAS S. BAHNSEN
                                                           7 World Trade Center, 34th Floor
                                                           New York, New York 10007
                                                           Tel: (212) 808-8100
                                                           Fax: (212) 808-8108
                                                           cciraolo@kflaw.com
                                                           smccarthy@kflaw.com
                                                           nbahnsen@kflaw.com

                                                            Attorneys for Defendants John van
                                                            Merkensteijn and Bernina Pension
                                                            Plan Trust




                                               21
